Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 1 of 24


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: ______________________


  FRANKENMUTH MUTUAL INSURANCE
  COMPANY,

         Plaintiff,

  v.

  PAC COMM, INC., a Florida corporation and
  EMMANUEL E. PACIN, an individual,

        Defendants.
  ______________________________________/

                             COMPLAINT FOR DAMAGES,
                      INJUNCTIVE AND OTHER EQUITABLE RELIEF

         Plaintiff, FRANKENMUTH MUTUAL INSURANCE COMPANY (“FMIC”), by and

  through its undersigned counsel, hereby sues Defendants, PAC COMM, INC. (“PAC COMM”)

  and EMMANUEL PACIN (PACIN”) (collectively, “INDEMNITORS”), and states as follows:

                                       INTRODUCTION

         1.      This is an action for damages, for breach of an indemnity agreement. FMIC, as

  surety, issued payment and performance bonds on behalf of PAC COMM and in favor of several

  municipalities, guaranteeing PAC COMM’s work on various construction projects. As a condition

  to the issuance of the Bonds, the INDEMNITORS executed the indemnity agreement in favor of

  FMIC. Under the indemnity agreement, the INDEMNITORS jointly and severally agreed, among

  other things, to indemnify FMIC from any loss or expense on the bonds.

         2.      PAC COMM defaulted on the bonded construction contracts and FMIC received

  numerous claims under the payment and performance bonds. FMIC has been required to satisfy
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 2 of 24
                                                                          CASE NO.: ____________


  claims under the bonds, and has incurred and continues to incur substantial loss adjustment

  expenses.

         3.      Despite demand, none of the INDEMNITORS has complied with the obligations

  of the indemnity agreement. As such, the INDEMNITORS are in material breach of their

  obligations under the indemnity agreement. Accordingly, FMIC brings this action to enforce the

  indemnity agreement against them.

                            PARTIES, JURISDICTION AND VENUE

         4.      Subject matter jurisdiction is based upon 28 U.S.C. §1332(a)(1), diversity of

  citizenship. The parties are citizens of different states and the amount in controversy exceeds the

  sum of Seventy-Five Thousand and 00/100 Dollars ($75,000.00), exclusive of costs, interest and

  attorney’s fees.

         5.      Plaintiff, FMIC, is a corporation organized and existing under the laws of the State

  of Michigan, with its principal place of business in Frankenmuth, Michigan who is otherwise

  authorized to do business within the State of Florida.

         6.      Defendant, PAC COMM, is a corporation organized and existing under the laws of

  the State of Florida, whose principal place of business is located in North Miami Beach, Miami-

  Dade County, Florida.

         7.      Defendant, PACIN, is an individual who resides in North Miami Beach, Miami-

  Dade County, Florida, and who is otherwise sui juris.

         8.      Venue is proper in this Court because it is the situs where the legal obligation arose,

  where the corporate Defendant conducted business which gives rise to the instant claims, and

  where the individual Defendant resides.

         9.      All conditions precedent to the filing of the instant action have occurred or have

  otherwise been waived.

                                                  -2-
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 3 of 24
                                                                         CASE NO.: ____________


                                    GENERAL ALLEGATIONS

  A.     The Bonded Contracts, Projects and Bonds

         10.      FMIC is engaged in the business of providing surety bonds.

         11.      PAC COMM is a Florida-based heavy civil contracting company with a specialty

  in marine construction and pile driving.

         12.      PAC COMM entered into various construction contracts with several

  municipalities requiring PAC COMM to obtain payment and performance bonds. In connection

  with those construction contracts, FMIC issued the following Performance and Payment Bonds

  (collectively, the Bonds):


        Obligee                   Project                        Bond          Penal Sum

        Miami-Dade County         Cruise Terminal J              SUR0001597    $8,151,960.00

        City of Miami             Legion Park Seawall            SUR0002728    $1,128,939.81

        City of Deerfield Beach   Recreational Artificial Reef   SUR0002657    $ 355,385.00


  The Bonds are attached hereto and made a part hereof as Composite Exhibits “A.1 through A.3”

         13.      As an inducement to, and in consideration for, issuing the Bonds, FMIC required

  the INDEMNITORS to execute the Indemnity Agreement”, a true copy of which is attached hereto

  and made a part hereof as Exhibit “B.”

         14.      Pursuant to Articles 3 and 5 of the Indemnity Agreement, the INDEMNITORS,

  jointly and severally, agreed to exonerate, indemnify and hold harmless FMIC from any potential

  loss or expense associated with FMIC’s issuance of the Bonds:




                                                   -3-
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 4 of 24
                                                                          CASE NO.: ____________


                 Indemnification and Hold Harmless: Indemnitors shall exonerate,
                 indemnify and save Company harmless from and against all Loss. An
                 itemized, sworn statement by an employee of Company, or other evidence
                 of payment, shall be prima facie evidence of the propriety, amount and
                 existence of Indemnitors’ liability. Amounts due to Company shall be
                 payable upon demand.

                 …In addition to the foregoing, Indemnitors shall promptly, on
                 Company’s written demand, procure the full and complete discharge of
                 Company from all Bonds demanded by Company and all liability in
                 connection with such Bonds. If Indemnitors are unable to obtain such
                 discharge within the time demanded, Indemnitors shall promptly deposit
                 with Company an amount of money that Company determines is sufficient
                 to collateralize or pay any outstanding bonded obligations, or otherwise
                 make provisions acceptable to Company for the funding of the bonded
                 obligations (Emphasis supplied).

  For purposes of this Article, “Loss” is defined as follows:

                 Loss: All loss, costs and expense of any kind or nature, including
                 attorneys’ and other fees or costs, which Company incurs in connection
                 with any Bond, Contract or this Agreement, including but not limited to all
                 loss, cost and expense incurred by reason of: (a) the underwriting or
                 issuance of any Bond, (b) making any investigation in connection with any
                 Bond; (c) any claim, which means any notice, claim, demand, defense,
                 counterclaim, setoff, lawsuit or proceeding or circumstance which may
                 constitute, lead to or result in Loss, liability, or asserted liability in
                 connection with any Bond or this Agreement, (d) any Indemnitor failing to
                 timely and completely perform under or comply with this Agreement, (e)
                 Company enforcing this Agreement, (f) Company prosecuting or
                 defending any action in connection with any Bond; (g) obtaining the
                 release of any Bond; (h) Company recovering or attempting to recover
                 Property in connection with any Bond or this Agreement; (i) Company
                 enforcing by litigation or otherwise any of the provisions of this
                 Agreement, (j) any act of Company to protect or procure any of the
                 Company’s rights, protect or preserve any of the Company’s interests, or to
                 avoid or lessen Company’s liability or alleged liability, and (k) all interest
                 accruing on any such amounts at the maximum legal rate. Indemnitor’s
                 liability to Company includes all Loss, all payments made, and all actions
                 taken by Company under the Good Faith belief that Company is, would be
                 or was liable for the Loss, the amounts paid or the actions taken or that it
                 was necessary or expedient to incur such Loss, make such payments or take
                 such actions, whether or not such liability, necessity or expediency existed.
                 Good Faith means, with respect to any act, exercise of discretion or
                 omission by Company, an absence of dishonesty, evil intent and actual
                 malice toward Indemnitors. An itemized statement of Loss, sworn to by
                 any officer of Company, or vouchers, affidavits, or other evidence of

                                                 -4-
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 5 of 24
                                                                      CASE NO.: ____________


                payment by Company, shall be prima facie evidence of Indemnitors’
                liability for such Loss (Emphasis supplied).

         15.    Pursuant to Article 4 of the Indemnity Agreement, the INDEMNITORS agreed that

  FMIC shall be entitled to reimbursement for all payments made in good faith:

                Claim Settlement: Company shall have the right, in its sole discretion, to
                determine for itself and Indemnitors whether any claim, demand or suit
                brought against Company or any Indemnitor in connection with, arising
                our of, or relating to any Bond or Contract shall be paid, compromised,
                settled, tried, defended or appealed, and its determination shall be final,
                binding and conclusive upon the Indemnitors. Company shall be entitled to
                immediate reimbursement for any and all Loss incurred under the belief it
                was necessary or expedient to make such payments (Emphasis added).

         16.    Pursuant to Article 5 of the Indemnity Agreement, the INDEMNITORS agreed to

  deposit with FMIC collateral security:

                Collateral Security: Indemnitors agree to deposit with Company, upon
                demand, funds, other collateral security acceptable to the Company, in an
                amount as determined by Company sufficient to discharge any Loss or
                anticipated Loss. Indemnitors further agree to deposit with Company, upon
                demand, an amount equal to the value of any assets or Contract funds
                improperly diverted by any Indemnitor. Sums deposited with Company
                pursuant to this paragraph may be used by Company to pay such claim or
                to be held by Company as collateral security against any Loss or unpaid
                premium on any Bond. Indemnitors agree that Company would suffer
                irreparable damage and would not have an adequate remedy at law if
                Indemnitors fail to comply with the provisions of this paragraph (Emphasis
                added).

         17.    Pursuant to Article 7 of the Indemnity Agreement, the INDEMNITORS, jointly

  and severally, agreed that “Company should be entitled to injunctive relief and/or specific

  performance, and Indemnitors waive any claims or defenses to the contrary.”

         18.    Pursuant to Article 12 of the Indemnity Agreement, the INDEMNITORS, jointly

   and severally, obligated themselves to provide such books, records and accounts as may be

   requested by FMIC in connection with the claims against the Bonds, as well as related to the

   instant indemnity demands:


                                               -5-
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 6 of 24
                                                                     CASE NO.: ____________


                 Books, Records and Credit: Indemnitors shall furnish upon demand, and
                 Company shall have the right of free access to, at reasonable times, the
                 records of Indemnitors including, but not limited to, books, papers,
                 records, documents, contracts, reports, financial information, accounts
                 and electronically stored information, for the purpose of examining and
                 copying them. Indemnitors expressly authorize Company to access their
                 credit records, including, but not limited to, account numbers and/or
                 account balances from financial institutions. (Emphasis added).

  B.     Payment and Performance Bond Claims for Each Project

                 Miami-Dade County / Cruise Terminal J Repairs Project

         19.     On or about October 11, 2018, PAC COMM, as contractor, entered into a written

  contract with Miami-Dade County to perform certain enunciated work on the project commonly

  known as “Cruise Terminal J Seawall Repairs” in Miami-Dade County, Florida (the “Terminal J

  Project”).

         20.     On April 26, 2019, FMIC, as surety, issued a combined Surety Performance and

  Payment Bond, bearing no. SUR0001597, on behalf of PAC COMM, as principal, with Miami-

  Dade County, as obligee, on the Terminal J Project (the “Terminal J Bond”). A true and correct

  copy of the Terminal J Bond is attached hereto as Exhibit “A.1”.

         21.     On April 29, 2020, Miami-Dade County issued a notice to cure upon PAC COMM

  as a result of several performance deficiencies.

         22.     On June 1, 2020, Miami-Dade County declared PAC COMM in breach of the

  contract and issued its Notice of Termination for Default (“Notice of Termination”) upon PAC

  COMM and made demand against the Terminal J Bond to complete the work remaining on the

  Terminal J Project. A true and correct copy of Miami-Dade County’s Notice of Termination is

  attached hereto and made a part hereof as Exhibit “C”.

         23.     Miami-Dade County further identified unsatisfactory conditions in which PAC

  COMM had left the Project site, and made demand upon PAC and FMIC for, among other matters,


                                                 -6-
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 7 of 24
                                                                          CASE NO.: ____________


  the removal of certain vessels (i.e., 4 tugboats and 3 barges), stockpiled materials (i.e., forms),

  construction debris and/or other property left at the Terminal J Project site.

          24.    As a result of Miami-Dade County’s claim, FMIC undertook an independent

  investigation into the default allegations to determine how best to proceed under the performance

  bond. Based upon its investigation, FMIC has elected to enter into, and is in the process of

  finalizing, a tender agreement with Miami-Dade County, which contemplates the selected tender

  contractor to complete the remaining work under the bonded contract. FMIC is facing potential

  liability under the Terminal J Bond in excess of $1,400,000.00.

         25.     In addition to Miami-Dade County’s claim, FMIC received claims under the

  Terminal J Bond from PAC COMM’s unpaid subcontractors and/or suppliers in connection with

  the Terminal J Project. Specifically, FMIC has received payment claims in excess of $800,000.00.

         26.     FMIC has incurred and/or anticipates incurring significant financial losses and

  expenses as a result of having issued the Terminal J Bond on behalf of PAC COMM.

                 City of Miami/Legion Park Seawall Project

         27.     On or about May 15, 2019, PAC COMM, as contractor, entered into a written

  contract with the City of Miami to perform certain enunciated work on the project commonly

  known as “Legion Park Seawall and Boat Ramp” in Miami, Florida (“Legion Park Seawall

  Project”).

         28.     On December 13, 2019, FMIC, as surety, issued separate Subcontract Payment

  Bond and Subcontract Performance Bond, each bearing bond no. SUR0002728 on behalf of PAC

  COMM, as principal, with City of Miami, as obligee, on the Legion Park Seawall Project

  (collectively, the “Legion Park Bonds”). True and correct copies of Legion Park Bonds are

  attached hereto as Exhibit “A.2”.

         29.     On July 6, 2020, the City of Miami advised PAC COMM that it was not performing

                                                  -7-
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 8 of 24
                                                                         CASE NO.: ____________


  work in a timely manner and required PAC COMM to provide adequate assurances of its ability

  to perform in accordance with the bonded contract.

         30.     On July 7, 2020, the City of Miami requested that PAC COMM provide pending

  contract information/documentation and mobilize to the Legion Park Seawall Project site within

  72 hours or the City of Miami would default terminate the bonded contract.

         31.     On September 4, 2020, the City of Miami declared PAC COMM in breach of the

  bonded contract and issued its Notice of Contract Default upon PAC COMM for its refusal and/or

  failure to renew its certificate of insurance; provide documentation justifying force majeure;

  provide documentation relating to the theft incident and damage to the temporary trailer; and

  provide weekly reports advising of its ability to resume work. The City of Miami requested that

  PAC COMM provide it (within 72 hours) with all documents requested and a plan of action to

  start work. True and correct copy of Miami-Dade County’s Notice of Contract Default is attached

  hereto and made a part hereof as Exhibit “D”.

         32.     FMIC is facing potential liability and is incurring loss adjustment expenses as a

  result of having issued the Legion Park Bonds on behalf of PAC COMM.

                 City of Deerfield Beach / Recreational Artificial Reef Project

         33.     On June 1, 2019, PAC COMM, as contractor, entered into a written contract with

  the City of Deerfield Beach to perform certain enunciated work on the project commonly known

  as “Recreational Artificial Reef” in Deerfield Beach, Florida (“Artificial Reef Project”).

         34.     On or about June 1, 2019, FMIC, as surety, issued separate Subcontract Payment

  Bond and Subcontract Performance Bond, each bearing bond no. SUR0002657 on behalf of PAC

  COMM, as principal, with the City of Deerfield Beach as obligee, on the Artificial Reef Project

  (collectively, the “Artificial Reef Bonds”). True and correct copies of the Artificial Reef Bonds

  are attached hereto as Exhibit “A.3”.

                                                  -8-
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 9 of 24
                                                                        CASE NO.: ____________


         35.     On or about October 4, 2019, the City of Deerfield Beach made a performance

  claim against the Artificial Reef Bonds.

         36.     On or about February 28, 2020, the City of Deerfield Beach and FMIC entered into

  a settlement agreement to resolve, among other things, the claim against the Artificial Reef Bonds.

         37.     As a result of the City of Deerfield Beach’s claim, FMIC retained counsel to assist

  with its investigation and resolution of same.       FMIC incurred expenses in the amount of

  $29,597.00 as a result of having issued the Artificial Reef Bonds on behalf of PAC COMM.

  C.     FMIC’s Demands Against INDEMNITORS and FMIC’s Loss and Expenses

         38.     As a result of the claims against the Bonds, FMIC engaged in several written and

  oral communications with the INDEMNITORS, seeking indemnity, exoneration, and

  collateralization under the Indemnity Agreement, as well as the immediate production of all books,

  records and credit of the INDEMNITORS.

         39.     On September 4, 2020, FMIC made written indemnity demand upon the

  INDEMNITORS to exonerate FMIC against the various pending claims for the Cruise Terminal J

  Repairs Project. A true and correct copy of FMIC’s correspondence is attached hereto and made

  a part hereof as Exhibit “E”.

         40.     On July 30, 2020 and September 8, 2020, FMIC made written demand upon the

  INDEMNITORS under the Indemnity Agreement to exonerate FMIC against the various pending

  claims for the Legion Park Seawall Project. A true and correct copy of FMIC’s correspondence

  is attached hereto and made a part hereof as Exhibits “F” and “G”.

         41.     On March 5, 2020, FMIC made written indemnity demand upon the

  INDEMNITORS to exonerate FMIC against the various pending claims for the Recreational

  Artificial Reef Project. A true and correct copy of FMIC’s correspondence is attached hereto and

  made a part hereof as Exhibit “H”.

                                                 -9-
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 10 of 24
                                                                           CASE NO.: ____________


           42.     Despite such demands, the INDEMNITORS have and continue to fail and/or refuse

   to indemnify and exonerate FMIC under the Indemnity Agreement. Further, the INDEMNITORS

   have and continue to fail and/or refuse to produce to FMIC all books, records and accounts of the

   INDEMNITORS, as required under the Indemnity Agreement.

           43.     Despite the numerous demands, the INDEMNITORS have failed to indemnify

   FMIC or post collateral as required under the Indemnity Agreement.

           44.     FMIC has incurred significant financial losses and expenses as a result of having

   issued the Bonds to PAC COMM.

           45.    FMIC anticipates incurring additional losses and expenses in investigating,

   defending against and/or satisfying any liability which may ultimately be determined in connection

   with any existing/future claims against the Bonds.

           46.    FMIC has retained the services of the undersigned counsel to represent its interests

   in this matter and is required to pay a reasonable fee for such services.

                                COUNT I - BREACH OF CONTRACT: DAMAGES /
                                    DEMAND FOR INDEMNIFICATION
                                          (AGAINST INDEMNITORS)

           47.     FMIC re-alleges and re-avers the allegations of paragraphs 1 through 46 hereof, as

   if fully set forth herein.

           48.     This is an action for damages seeking relief at law under the Indemnity Agreement.

           49.     There exists a valid and fully enforceable contract between FMIC and the

   INDEMNITORS, the terms of which are memorialized in the Indemnity Agreement.

           50.     FMIC has fully performed all of its obligations under the Indemnity Agreement.

           51.     As a result of the claim against the Bonds, FMIC has made demand upon the

   INDEMNITORS under the Indemnity Agreement for payment in satisfaction of the losses and

   expenses incurred by FMIC.

                                                  - 10 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 11 of 24
                                                                            CASE NO.: ____________


           52.     The INDEMNITORS have failed and/or refused to fully perform their obligations

   under the Indemnity Agreement, including but not limited to their obligation to indemnify FMIC.

           53.     As a proximate result of the INDEMNITORS’ breach of their obligations under the

   Indemnity Agreement, FMIC has and will continue to incur substantial financial damages,

   including but not limited to the expenditure of funds paid: (i) in investigation of the claims; (ii) in

   resolution of the claims; and/or (iii) in satisfaction of any liability which may ultimately be

   determined in connection with any existing/future claims against the Bonds.

           WHEREFORE, Plaintiff FMIC respectfully requests that this Honorable Court enter a

   Final Judgment in its favor and against the Defendants INDEMNITORS awarding FMIC: (a) its

   general, special and consequential damages which have been and/or will be incurred as a result of

   the INDEMNITORS’ breach of the Indemnity Agreement; (b) its attorneys’ fees and costs

   incurred in prosecution of the instant action pursuant to the terms of the Indemnity Agreement,

   and awarding FMIC such other and further relief as this Court deems necessary, just and proper.

                                COUNT II - COMMON LAW INDEMNIFICATION
                                           (AGAINST PAC COMM)

           54.     FMIC re-alleges and re-avers the allegations of paragraphs 1 through 46 hereof, as

   if fully set forth herein.

           55.     This is an action for damages seeking relief at common law and in equity.

           56.     There exists a special relationship between FMIC, as surety, and PAC COMM, as

   principal, arising out of the parties business dealings related to the Bonded Contracts, Projects and

   Bonds, such that it is appropriate for common law indemnification to exist.

           57.     FMIC has fully and completely performed any and all obligations arising out of the

   parties business dealings related to the Bonded Contracts, Projects and Bonds, and is wholly

   without fault for any losses, expenses and/or liabilities which have and/or may ultimately arise.


                                                   - 11 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 12 of 24
                                                                               CASE NO.: ____________


           58.     FMIC has incurred losses and loss adjustment expenses as a result of the special

   relationship between FMIC and PAC COMM. Additional indebtedness arising out of the special

   relationship has and will continue to accrue, including but not limited to the expenditure of funds

   paid: (i) in investigation of the claims; (ii) in resolution of the claims; and/or (iii) in satisfaction of

   any liability which may ultimately be determined in connection with any existing/future claims

   against the Bonds.

           59.     Any and all losses and expenses incurred to date as a result of the special

   relationship between FMIC and PAC COMM, as well as any liability which may be imposed upon

   FMIC as a result of the pending claims against the Bonds, arise only out of the vicarious,

   constructive, derivative or technical liability imposed upon FMIC as a result of the fault and/or

   wrongdoing of PAC COMM.

           60.     At common law, PAC COMM is responsible to FMIC for any and all losses and

   expenses incurred or to be incurred.

           WHEREFORE, Plaintiff FMIC respectfully requests that this Honorable Court enter a

   Final Judgment in its favor and against the Defendant PAC COMM, awarding FMIC: (a) its

   general, special and consequential damages which have been and/or will be incurred as a result of

   FMIC’s payment of losses and expenses for which PAC COMM should be liable under the legal

   theory of common law indemnity; (b) its reasonable attorneys’ fees and costs incurred in

   prosecution of the instant action; and (c) awarding FMIC such other and further relief as this Court

   deems necessary, just and proper.

                                COUNT III - CONTRACTUAL EXONERATION
                                       (AGAINST INDEMNITORS)

           61.     FMIC re-alleges and re-avers the allegations of paragraphs 1 through 46 hereof, as

   if fully set forth herein.


                                                     - 12 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 13 of 24
                                                                         CASE NO.: ____________


            62.   This is an action for contractual exoneration.

            63.   FMIC remains exposed to claims on the various Bonded Contracts, Projects and

   Bonds.

            64.   Pursuant to Article 3 of the Indemnity Agreement, each of the INDEMNITORS,

   jointly and severally, agreed to exonerate FMIC from and against any losses and or expenses

   incurred in connection with FMIC’s issuance of the Bonds.

            65.   By virtue of the right of exoneration set forth in the Indemnity Agreement, FMIC

   is entitled to the INDEMNITORS’ assets to protect FMIC from any and all additional losses and/or

   expenses which may be incurred in connection with FMIC’s issuance of the Bonds.

            66.   INDEMNITORS have failed to satisfy their obligations under the Indemnity

   Agreement by refusing to exonerate or otherwise place funds with FMIC sufficient to cover the

   actual losses and claim against the Bonds.

            67.   Unless the personal assets of the INDEMNITORS are collateralized, FMIC will not

   be adequately secured for its obligation on the Bonds.

            WHEREFORE, Plaintiff FMIC respectfully requests that this Honorable Court enter a

   Final Judgment in its favor and against the Defendants INDEMNITORS: (a) requiring the

   INDEMNITORS to perform under the Indemnity Agreement and satisfy any and all pending

   claims under the Bonds which have not yet been paid by FMIC or, in the alternative, to post with

   FMIC satisfactory monies so as to protect FMIC from such future claims and/or liabilities; (b) pay

   and reimburse FMIC for its attorneys’ fees and costs incurred in prosecution of the instant action;

   and (c) award FMIC such other and further relief as this Court deems necessary, just and proper.




                                                 - 13 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 14 of 24
                                                                            CASE NO.: ____________


                                COUNT IV - COMMON LAW EXONERATION
                                        (AGAINST PAC COMM)

           68.     FMIC re-alleges and re-avers the allegations of paragraphs 1 through 46 hereof, as

   if fully set forth herein.

           69.     This is an action for exoneration at common law and in equity.

           70.     There exists a special relationship between FMIC, as surety, and PAC COMM, as

   principal, arising out of the parties’ business dealings related to the Bonded Contracts, Projects

   and Bonds, such that it is appropriate for common law exoneration to exist.

           71.     FMIC has fully and completely performed any and all obligations arising out of the

   parties business dealings related to the Bonded Contracts, Projects and Bonds, and is wholly

   without fault for any losses, expenses and/or liabilities which have and/or may ultimately arise

   therefrom.

           72.     FMIC has incurred direct losses and loss adjustment expenses associated with its

   investigation, defense and/or handling of the claim against the Bonds. Additional indebtedness

   arising out of the special relationship will continue to accrue, including but not limited to the

   expenditure of funds paid: (i) in investigation of the claims; (ii) in resolution of the claims; and/or

   (iii) in satisfaction of any liability which may ultimately be determined in connection with any

   existing/future claims against the Bonds.

           73.     Any and all losses and expenses incurred to date as a result of the special

   relationship between FMIC and PAC COMM, as well as any liability which may be imposed upon

   FMIC as a result of the pending claim against the Bonds, arise only out of the vicarious,

   constructive, derivative or technical liability imposed upon FMIC as a result of the fault and/or

   wrongdoing of PAC COMM.




                                                   - 14 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 15 of 24
                                                                           CASE NO.: ____________


           74.     At common law, PAC COMM is responsible to FMIC for any and all losses and

   expenses incurred or to be incurred, and PAC COMM is further obligated to immediately provide

   FMIC with sufficient funds as needed to satisfy FMIC’s existing and potential obligations under

   the Bonds.

           75.     By virtue of the right of exoneration set forth at common law and in equity, FMIC

   is entitled to PAC COMM’s assets to protect FMIC from any and all losses and/or expenses which

   may be incurred in connection with FMIC’s issuance of the Bonds.

           76.     PAC COMM has failed to satisfy its obligations at common law and in equity by

   refusing to exonerate or otherwise place funds with FMIC sufficient to cover the actual losses and

   claim against the Bonds.

           77.     Unless the personal assets of PAC COMM are collateralized, FMIC will not be

   adequately secured for its obligation on the Bonds.

           WHEREFORE, Plaintiff FMIC respectfully requests that this Honorable Court enter a

   Final Judgment in its favor and against the Defendant PAC COMM: (a) requiring PAC COMM to

   exonerate FMIC at common law and in equity by satisfying any and all pending claims under the

   Bonds which have not yet been paid by FMIC or, in the alternative, to post with FMIC satisfactory

   monies so as to protect FMIC from such future claims and/or liabilities; (b) pay and reimburse

   FMIC for its attorneys’ fees and costs incurred in prosecution of the instant action; and (c) award

   FMIC such other and further relief as this Court deems necessary, just and proper.

             COUNT V – SPECIFIC PERFORMANCE/REMOVAL OF PROPERTY
                             (AGAINST INDEMNITORS)

           78.     FMIC re-alleges and re-avers the allegations of paragraphs 1 through 46 hereof, as

   if fully set forth herein.

           79.     This is an action for specific performance seeking injunctive relief.


                                                  - 15 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 16 of 24
                                                                         CASE NO.: ____________


           80.     There exists a valid and fully enforceable contract between FMIC and

   INDEMNITORS, the terms of which are memorialized in the Indemnity Agreement.

           81.     FMIC has fully performed all of its obligations under the Indemnity Agreement.

           82.     Upon termination of the bonded contract on the Terminal J Project, the

   INDEMNITORS failed and/or refused to remove its material and equipment including, but not

   limited to, several vessels, stockpiled materials and construction debris. As a result, Miami-Dade

   County incurred damages in the amount of $825,000.00 to relocate said vessels, stockpiled

   materials and construction debris in light of the impending perils associated with Tropical Storm

   Isaias and obstructions to adjacent property at the Port of Miami. Following TS Isaias, Miami-

   Dade County returned the vessels and stockpiled materials to its previous location at the Terminal

   J Project.

           83.     Miami-Dade County has made demand upon FMIC to recover the cost of relocating

   the vessels and stockpiled materials and continues to make demand for the permanent removal of

   the property.

           84.     FMIC has made numerous demands upon the INDEMNITORS to remove the

   vessels and stockpiled materials on an expedited basis.

           85.     The INDEMNITORS have failed to do so.

           86.     As a result, FMIC continues to face significant liability on account of the

   INDEMNITORS failure to remove its property from the Terminal J Project

           87.     Under the Indemnity Agreement, the INDEMINTORS are obligated to hold FMIC

   harmless and exonerate it from loss.

           88.     INDEMNITORS action or inaction in failing to remove the vessels and stockpiled

   materials constitute a breach of the Indemnity Agreement. Article 7 of the Indemnity Agreement

   provides that FMIC may be entitled to injunctive relief and/or specific performance to compel

                                                 - 16 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 17 of 24
                                                                            CASE NO.: ____________


   INDEMNITORS removal of said materials, debris and/or other property left at the Terminal J

   Project site.

           89.      FMIC is entitled to equitable relief for specific performance of INDEMNITORS’

   obligation to remove said property from the Terminal J Project.

           WHEREFORE, Plaintiff FMIC respectfully requests that this Honorable Court enter a

   Final Judgment in its favor and against the Defendants INDEMNITORS, granting FMIC specific

   performance of the Indemnity Agreement by directing INDEMNITORS to remove said materials

   from the Project, awarding FMIC its attorneys’ fees and costs incurred in prosecution of the instant

   action pursuant to the terms of the Indemnity Agreement, and awarding FMIC such other and

   further relief as this Court deems necessary, just and proper.

                   COUNT VI -SPECIFIC PERFORMANCE/INJUNCTIVE RELIEF
                       AND DEMAND FOR POSTING OF COLLATERAL
                                 (AGAINST INDEMNITORS)

          90.       FMIC re-alleges and re-avers the allegations of paragraphs 1 through 46 hereof, as

   if fully set forth herein.

          91.       This is an action for specific performance seeking injunctive relief.

          92.       There exists a valid and fully enforceable contract between FMIC and

   INDEMNITORS, the terms of which are fully memorialized in the Indemnity Agreement.

          93.       FMIC has fully performed all of its obligations under the Indemnity Agreement.

          94.       As a result of FMIC’s liability arising from the INDEMNITORS’ breach of its

   obligations on the Terminal J. Project, FMIC made demand upon the INDEMNITORS under the

   Indemnity Agreement to exonerate, indemnify and post satisfactory collateral with FMIC to cover

   FMIC’s payments and potential losses and expenses.




                                                   - 17 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 18 of 24
                                                                          CASE NO.: ____________


          95.      Despite such demands, INDEMNITORS have failed and/or refused to full perform

   their obligations under the Indemnity Agreement, including but not limited to their obligation to

   post satisfactory collateral upon demand by FMIC.

          96.      Article 7 of the Indemnity Agreement provides that FMIC may be entitled to

   injunctive relief and/or specific performance to compel INDEMNITORS posting of collateral.

          97.      INDEMNITORS’ failure to deposit the demanded collateral with FMIC in

   accordance with the Indemnity Agreement has and continues to cause irreparable harm for which

   FMIC has no adequate remedy at law.

          98.      FMIC is entitled to equitable relief for specific performance of INDEMNITORS’

   obligation to post satisfactory collateral.

          WHEREFORE, Plaintiff FMIC respectfully requests that this Honorable Court enter a Final

   Judgment in its favor and against the Defendants INDEMNITORS, granting FMIC specific

   performance of the Indemnity Agreement by: (a) directing the INDEMNITORS to immediately

   post satisfactory collateral with FMIC to cover FMIC’s actual and/or potential losses and expenses;

   (b) prohibiting the INDEMNITORS from selling, transferring, alienating or otherwise

   encumbering any of the INDEMNITORS’ assets until such time as the requisite collateral is

   posted; (c) requiring the INDEMNITORS to render a full and complete accounting of all assets

   owned by them or in which they have an interest; (d) awarding FMIC its attorneys’ fees and costs

   incurred in prosecution of the instant action pursuant to the terms of the Indemnity Agreement;

   and (e) awarding FMIC such other and further relief as this Court deems necessary, just and proper.

                                      COUNT VII – QUIA TIMET
                                      (AGAINST INDEMNITORS)

           99.     FMIC re-alleges and re-avers the allegations of paragraphs 1 through 46 hereof, as

   if fully set forth herein.


                                                 - 18 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 19 of 24
                                                                            CASE NO.: ____________


            100.   This is an action for quia timet seeking injunctive and equitable relief.

            101.   The various claimants have asserted claims and made demand upon FMIC to satisfy

   its obligations under the Bonds.

            102.   FMIC has provided notice to and demanded indemnity and exoneration from the

   INDEMNITORS under the terms of the Indemnity Agreement, requiring INDEMNITORS to post

   collateral sufficient to defray actual and/or potential losses and expenses in connection with the

   Bonds.

            103.   INDEMNITORS have failed to satisfy their obligations under the Indemnity

   Agreement by refusing to exonerate or otherwise post collateral with FMIC sufficient to cover the

   actual and/or potential losses and expenses incurred by FMIC.

            104.   As a result of INDEMNITORS’ breach of the Indemnity Agreement, FMIC has

   sustained losses, damages, costs, expenses and attorneys’ fees by reason of having furnished and

   executed the Bonds.

            105.   FMIC is concerned and apprehensive that INDEMNITORS are or will become

   financially unable to pay any amounts that may be found owing to the various claimants for which

   FMIC may be liable, or that INDEMNITORS, based upon their refusal to exonerate FMIC in

   accordance with its demands, will sell, transfer, dispose of, lien, secure or otherwise divert or

   conceal their assets. FMIC is also concerned and apprehensive that INDEMNITORS will be

   financially unable to pay the expenses incurred by FMIC, including attorneys’ fees.

            106.   In the absence of the equitable relief sought herein, FMIC will suffer irreparable

   damage and loss because it will be forced to advance further funds in connection with the claims

   on the Bonds without being adequately secured by INDEMNITORS for its obligations under the

   Bonds.



                                                   - 19 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 20 of 24
                                                                            CASE NO.: ____________


          107.    By virtue of the rights under the Indemnity Agreement and the common law and

   equitable doctrine of quia timet, FMIC is entitled to have INDEMNITORS post funds or other

   security with FMIC that is sufficient to cover the actual and/or anticipated losses associated with

   the various claim against the Bonds.

          108.    Unless the relief in the nature herein requested or its equivalent is granted, FMIC’s

   equitable right of quia timet will be forever lost, depriving FMIC of adequate security for its

   obligations under the Bonds. Further, unless the equitable relief requested below is granted,

   INDEMNITORS are likely to sell, transfer, dispose, lien, secure, or otherwise, divert their assets

   from being used to discharge INDEMNITORS’ obligations to exonerate FMIC.

          109.     FMIC has a high probability of success on the merits, as the pending allegations

   of PAC COMM’s default under the Bonds and Projects has clearly triggered INDEMNITORS’

   obligations under the Indemnity Agreement. FMIC has duly performed its duties, obligations and

   conditions under the Indemnity Agreement, and the Indemnity Agreement provides for the relief

   sought in this count.

          110.    The threatened injury to FMIC outweighs the potential damage to INDEMNITORS

   if the relief requested herein is granted, and such relief would not be adverse to the public interest.

          WHEREFORE, Plaintiff FMIC respectfully requests that this Honorable Court enter a

   Final Judgment in its favor and against the INDEMNITORS, awarding FMIC its general and

   consequential damages which have been and/or will be incurred (including FMIC’s attorneys’ fees

   and costs under the Indemnity Agreement), and ordering INDEMNITORS to immediately post

   collateral with FMIC (or deposit with the Clerk of this Court, for the benefit and protection of

   FMIC) in an amount to be determined by this Court to cover FMIC’s anticipated losses and

   expenses in connection with the Bonds. In the alternative, FMIC respectfully requests that this

   court order the INDEMNITORS to:

                                                   - 20 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 21 of 24
                                                                            CASE NO.: ____________


           a.      Render a full and complete accounting of all assets owned by them or which they

                   have an interest;

           b.      Allow full and complete access to all financial books, records and accounts

                   maintained by them;

           c.      Refrain from selling, transferring or disposing of their assets including, but not

                   limited to, sums held in offshore accounts;

           d.      Grant to FMIC an equitable lien upon all assets and property of INDEMNITORS

                   including, but not limited to, realty, personalty and mixed, owned by

                   INDEMNITORS, and property in which INDEMNITORS have any interest, to

                   remain in effect until INDEMNITORS place funds with FMIC as required by the

                   Indemnity Agreement securing FMIC against any loss it has sustained or will

                   sustain by virtue of it having executed the Bonds; and

           e.      Award FMIC such other and further relief as this Court deems necessary, just and

                   proper.

                        COUNT VIII – SPECIFIC PERFORMANCE
                   DEMAND FOR PRODUCTION OF BOOKS AND RECORDS
                              (AGAINST INDEMNITORS)

           111.    FMIC re-alleges and re-avers the allegations of paragraphs 1 through 46 hereof, as

   if fully set forth herein.

           112.    This is an action for specific performance seeking equitable relief.

           113.    There exists a valid and fully enforceable contract between FMIC and the

   INDEMNITORS, the terms of which are memorialized in the Indemnity Agreement.

           114.    Pursuant to Article 12 of the Indemnity Agreement, the INDEMNITORS, jointly

   and severally, obligated themselves to provide all books, records and credit as may be requested



                                                  - 21 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 22 of 24
                                                                          CASE NO.: ____________


   by FMIC in connection with the claims against the Bonds, as well as related to the instant

   indemnity demands.

           115.    As a result of the claims against the Bonds, FMIC made several demands upon the

   INDEMNITORS under the Indemnity Agreement to provide access to FMIC for the inspection of

   all of the INDEMNITORS’ books, records and credit.

           116.    Despite FMIC’s best efforts, the INDEMNITORS have failed and/or refused to

   fully perform their obligations under the Indemnity Agreement, including but not limited to their

   obligation to provide FMIC with access to their books, records and credit.

           117.    INDEMNITORS’ failure to provide access to their books, records and credit in

   accordance with the Indemnity Agreement has and continues to cause irreparable harm for which

   FMIC has not adequate remedy at law.

           118.    FMIC is entitled to the equitable reliefs of both an injunction and specific

   performance of the INDEMNITORS’ obligations to produce their books, records and credit.

           WHEREFORE, Plaintiff FMIC respectfully requests that this Honorable Court enter a

   Preliminary Injunction and Final Judgment of Specific Performance in its favor and against the

   Defendants INDEMNTIORS awarding FMIC: (a) specific performance of the Indemnity

   Agreement by directing the INDEMNITORS to immediately produce to FMIC for inspection

   and/or copying all of their books, records and credit; (b) its attorneys’ fees and costs incurred in

   prosecution of the instant action pursuant to the terms of the Indemnity Agreement; and (c) such

   other and further relief as this Court deems necessary, just and proper.

                       COUNT IX – BREACH OF CONTRACT: DAMAGES /
                               FAILURE TO PAY PREMIUMS
                                 (AGAINST INDEMNITORS)

           119.    FMIC re-alleges and re-avers the allegations of paragraphs 1 through 46 hereof, as

   if fully set forth herein.

                                                  - 22 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 23 of 24
                                                                       CASE NO.: ____________


          120.   This is an action for damages seeking relief at law under the Indemnity Agreement.

          121.   There exists a valid and fully enforceable contract between FMIC and the

   INDEMNITORS.

          122.   FMIC has fully performed all of its obligations under the Indemnity Agreement.

          123.   Pursuant to Article 2 of the Indemnity Agreement, the INDEMNITORS, jointly and

   severally, agreed to pay to FMIC all premiums and other charges for each Bond:

                 Payment of Premium: Indemnitors shall promptly pay to Company all premiums
                 and other charges for each Bond executed and all renewals and extensions
                 thereof, which obligation shall continue with respect to each Bond until the
                 Company has been provided evidence satisfactory to the Company that such Bond
                 has been fully released and/or discharged (Emphasis supplied).

          124.   In addition to the Legion Park Seawall Project, PAC COMM, as contractor, entered

   into a written contract with Seminole County to perform certain enunciated work on the project

   commonly known as “Howell Creek at Red Bug Lake Road Improvements, Segment 1” in

   Seminole County (“Howell Creek Project”).

          125.   On or about January 17, 2020, FMIC, as surety, issued a Material and Workmanship

   Bond, bearing no. SUR0002732, on behalf of PAC COMM, as principal, with Seminole County,

   as oblige, on the Howell Creek Project (the “Howell Creek Bond”). True and correct copy of the

   Howell Creek Bond is attached hereto as Exhibit “I”.

          126.   The INDEMNITORS have failed and/or refused to fully perform their obligations

   under the Indemnity Agreement by failing and/or refusing to pay the Bond premiums for the

   Legion Park Seawall Project for $19,434.00 and the Howell Creek Project for $5,236.00. True

   and correct copies of the outstanding invoices for the Howell Creek Bond premiums are attached

   hereto as Exhibit “J.1 and J.2”.

          127.   As a proximate result of the INDEMNITORS’ breach of their obligations under the

   Indemnity Agreement, FMIC has and will continue to incur financial damages.

                                               - 23 -
Case 1:20-cv-24064-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 24 of 24
                                                                        CASE NO.: ____________


          WHEREFORE, Plaintiff, FMIC respectfully requests that this Honorable Court enter a

   Final Judgment in its favor and against the Defendants INDEMNITORS awarding FMIC: (a) its

   general, special and consequential damages which have been and/or will be incurred as a result of

   the INDEMNITORS’ breach of the Indemnity Agreement; (b) its attorney’s fees and costs incurred

   in the prosecution of the instant action pursuant to the terms of the Indemnity Agreement, and

   awarding FMIC such other and further relief as this Court deems necessary, just and proper.

          DATED this 5th day of October, 2020.

                                               ETCHEVERRY HARRISON, LLP
                                               Attorneys for FMIC
                                               150 South Pine Island Road, Suite 105
                                               Ft. Lauderdale, FL 33324
                                               Phone: (954) 370-1681
                                               Fax: (954) 370-1682
                                               E-mail: Etcheverry@etchlaw.com
                                                        kerbel@etchlaw.com
                                                        service@etchlaw.com

                                               By: /s/ Edward Etcheverry
                                                   Edward Etcheverry, Fla Bar No.: 856517
                                                   Steve Kerbel, Fla. Bar No.: 503541




                                                - 24 -
